
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


CITIGROUP GLOBAL MARKETS INC.
388 Greenwich Street
New York, New York 10013   UBS AG, STAMFORD BRANCH
677 Washington Boulevard
Stamford, CT 06901
 
 
UBS SECURITES LLC
677 Washington Boulevard
Stamford, CT 06901

As of August 30, 2014

SELECT INCOME REIT
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458-2076 Attention:   John C. Popeo
Chief Financial Officer


Select Income REIT
$1,000,000,000 Senior Unsecured Bridge Loan
COMMITMENT LETTER


Ladies and Gentlemen:

        Select Income REIT (the "Company" or "you") has advised each of
Citigroup Global Markets Inc. ("CGMI"), on behalf of Citi (as defined below),
and UBS AG, Stamford Branch ("UBS Bank"; and individually and collectively with
UBS Securities LLC ("UBS Securities"), as the context may require, "UBS") (each,
and together with any additional Lender which may become a Commitment Party
after the date hereof pursuant to a joinder to this Commitment Letter, a
"Commitment Party", and collectively, the "Commitment Parties," "we" or "us")
that, in connection with the Acquisition described below, the Company intends to
obtain a $1,000,000,000 senior unsecured bridge loan (the "Facility"). In
connection with the foregoing, (a) CGMI on behalf of Citi is pleased to advise
you of its commitment to provide 50% of the entire principal amount of the
Facility (such commitment amount being $500,000,000), and (b) UBS Bank is
pleased to advise you of its commitment to provide 50% of the entire principal
amount of the Facility (such commitment amount being $500,000,000), in each case
subject only to the conditions set forth in Section 1(c) of this Commitment
Letter (this commitment letter, collectively with Annex I hereto, and as amended
or otherwise modified from time to time, this "Commitment Letter") and the
section entitled "Conditions Precedent to Funding" contained in Annex I attached
hereto. The commitments of Citi and UBS Bank hereunder are several and not
joint. Citi and UBS Bank are referred to herein as the "Initial Lenders" and
each an "Initial Lender".

        Further, each of CGMI and UBS Securities (each, in such capacity, an
"Arranger" and collectively, in such capacities, the "Arrangers") is pleased to
inform the Company of its agreement to act as a joint lead arranger and joint
book running manager for the Facility, subject only to the conditions set forth
in Section 1(c) of this Commitment Letter and the section entitled "Conditions
Precedent to Funding" contained in Annex I attached hereto. In addition,
(i) CGMI is pleased to inform the Company of Citi's agreement to act as sole
administrative agent, and (ii) UBS is pleased to inform the Company of UBS
Bank's agreement to act as sole syndication agent for the Facility, in each case
subject to the terms and conditions of this Commitment Letter. For purposes of
this Commitment Letter, "Citi" shall mean CGMI, Citibank, N.A., Citicorp North
America, Inc. and/or any of their affiliates as Citi may determine to be
appropriate to provide the services contemplated herein.

        The Company has informed us that the Company intends to acquire (the
"Acquisition") 100% of the outstanding equity interests in Cole Corporate Income
Trust, Inc. (the "Target"). The Acquisition of

--------------------------------------------------------------------------------



the Target will be effected pursuant to a merger of the Target with and into a
wholly-owned subsidiary of the Company, with such subsidiary being the surviving
entity. In addition to financing the Acquisition as described in the preceding
sentence, the proceeds of the Facility will be used to pay costs and expenses
incurred in connection with the Acquisition, the Facility and related
transactions. Capitalized terms not defined herein shall have the meanings given
thereto in Annex I.

        Section 1.    Engagement; Matters Related to Engagement; Conditions
Precedent.    (a) The Company hereby engages the Arrangers, on an exclusive
basis, to act as joint lead arrangers and joint book running managers in
connection with the Facility. The parties agree that Citi will act as the sole
administrative agent and UBS Bank will act as sole syndication agent with
respect to the Facility. Citi shall have "left" placement in any and all
marketing materials or other documentation used in connection with the Facility
(and shall hold the leading role and responsibilities conventionally associated
with such "left" placement), and UBS shall be immediately to the right of Citi
in any and all marketing materials or other documentation used in connection
with the Facility.

        (b)   The Company acknowledges that the Arrangers have been engaged, in
their capacities as such, solely to provide the services set forth in this
Commitment Letter. In rendering such services, the Arrangers shall act as
independent contractors, and any obligations of the Arrangers arising out of
their engagement hereunder shall be owed solely to the Company.

        (c)   The obligations of each Arranger and its affiliates and each
Commitment Party and its affiliates hereunder are several and not joint and are
subject solely to satisfaction of the following conditions: (i) the negotiation,
execution and delivery by the Borrower and the Guarantors of customary
definitive documentation with respect to the Facility, based on documentation
relating to the Existing Credit Facility, consistent with the terms and
conditions of this Commitment Letter, with such changes as are described in
Annex I and otherwise satisfactory to each Arranger and its counsel and each
Commitment Party and its counsel, as applicable (as amended or otherwise
modified from time to time, the "Operative Documents"); (ii) the payment in full
of all fees, expenses and other amounts due and payable by the Borrower on or
prior to the Closing Date (which fees and expenses shall have been invoiced at
least two business days prior to being due and payable) under this Commitment
Letter (which amounts may be offset against the proceeds of the Facility);
(iii) the execution and delivery by the Borrower of this Commitment Letter; and
(iv) the satisfaction of the other conditions precedent to the initial funding
of the Facility contained in the section entitled "Conditions Precedent to
Funding" in Annex I.

        Notwithstanding anything in this Commitment Letter, the Fee Letter or
any other letter agreement or other undertaking concerning the financing of the
Acquisition to the contrary, (i) the only representations and warranties which
shall be a condition to availability and funding of the Facility on the Closing
Date shall be (A) such of the representations made by the Target or its
affiliates in the Acquisition Agreement that are material to the interests of
the Lenders, but only to the extent that you have the right to terminate your
obligations under the Acquisition Agreement as a result of a breach of such
representations in the Acquisition Agreement (the "Acquisition Agreement
Representations") and (B) the Specified Representations (as defined below) and
(ii) the terms of the Operative Documents shall be in a form such that they do
not impair availability of the Facility on the Closing Date if the conditions
expressly set forth in Section 1(c) of this Commitment Letter and the conditions
contained in the section entitled "Conditions Precedent to Funding" in Annex I
are satisfied (it being acknowledged that delivery of guaranties to be provided
by the Target and any subsidiary of the Target that is required to become a
Guarantor shall be effected on the Closing Date substantially simultaneously
with the consummation of the Acquisition). For purposes hereof, "Specified
Representations" means the representations and warranties made by the Company
and each Guarantor in the Operative Documents as to corporate status, corporate
power and authority to enter into the Operative Documents; the due
authorization, execution, delivery and enforceability of the Operative
Documents; the Operative Documents not conflicting with charter documents of the
Company and

2

--------------------------------------------------------------------------------



each Guarantor or law; solvency as of the Closing Date of the Company and its
subsidiaries on a consolidated basis (in the manner consistent with Exhibit B
attached to Annex I hereto); Federal Reserve margin regulations; use of proceeds
of the Facility not violating anti-money laundering, anti-terrorism and
anti-bribery laws, the Patriot Act or OFAC; and the Investment Company Act. This
paragraph, and the provisions herein, shall be referred to as the "Certain Funds
Provisions".

        Each of the parties hereto agrees that this Commitment Letter is a
binding and enforceable agreement with respect to the subject matter contained
herein, including an agreement to negotiate in good faith the Operative
Documents by the parties hereto in a manner consistent with this Commitment
Letter, it being understood and agreed that the commitments provided hereunder
and the funding of the Facility on the Closing Date are subject solely to the
conditions precedent set forth in Section 1(c) and the conditions precedent
contained in the section entitled "Conditions Precedent to Funding" in Annex I.
The parties hereto agree to use good faith efforts to negotiate and finalize the
Operative Documents reasonably in advance of the anticipated Closing Date.

        Section 2.    Commitment Termination.    This Commitment Letter and the
commitments hereunder will terminate on the earlier to occur of (a) March 31,
2015, and (b) the date the Operative Documents become effective (in which case
the commitments shall survive under the Operative Documents) (such earlier date,
the "Termination Date"). The Initial Lenders' commitments hereunder shall be
superseded by the commitments in respect of the Facility set forth in the
Operative Documents.

        Section 3.    Syndication.    Each Arranger reserves the right, before
or after the execution of the Operative Documents, to syndicate all or a portion
of the Facility to one or more financial institutions and institutional lenders
that will become parties to the Operative Documents as Lenders, provided that
each such financial institution or institutional lender to whom any portion of
the Facility is syndicated on or before the execution of the Operative Documents
shall be reasonably satisfactory to you (it being understood that after the
execution of the Operative Documents the provisions of the Operative Documents
shall govern your rights to approve such financial institutions and
institutional lenders; provided that in the absence of a default or an event of
default under the Operative Documents, this Commitment Letter or the Fee Letter,
your consent (not to be unreasonably withheld or delayed) will be required in
the case of any assignment of all or a portion of the Facility or any
commitments in respect thereof to any person or entity other than a Lender, an
affiliate of a Lender or an Approved Fund (as defined in the Existing Credit
Facility)); provided further that notwithstanding anything to the contrary
contained in this Commitment Letter in no event may all or any portion of the
Facility be syndicated or later assigned to Deutsche Bank AG or any of its
affiliates. The Company understands (i) that each Arranger intends to commence
such syndication efforts promptly and (ii) each Arranger may elect to appoint
one or more agents to assist it in such syndication efforts. Each Arranger
agrees that any such agent will be reasonably satisfactory to you.

        The Arrangers will cooperate with each other and collectively manage all
aspects of the syndication of the Facility in consultation with the Company,
including the timing of all offers to potential Lenders, the determination of
all amounts offered to potential Lenders, the selection of Lenders (subject to
the Company's consent rights provided herein), the allocation of commitments
among the Lenders, the assignment of any titles and the compensation to be
provided to the Lenders (which shall not exceed the amounts agreed to by the
Company herein and in the Fee Letter).

        The commitments of the Commitment Parties hereunder shall be reduced, on
a ratable basis, dollar-for-dollar as and when commitments for the Facility are
received from Lenders approved by the Arrangers and, to the extent expressly
provided herein, by the Borrower; provided that, notwithstanding any other
provision in this Commitment Letter, with respect to any assignment to any
Lender, no Commitment Party shall be relieved, released or novated from its
obligations hereunder (including its obligation to fund the Facility on the
Closing Date) in connection with any syndication or assignment of the Facility
to any Lender including its commitments in respect thereof, until after the
Closing Date

3

--------------------------------------------------------------------------------



has occurred; provided further that the Commitment Parties shall be relieved of
such obligations to the extent of the commitment of any Lender that executes a
joinder to this Commitment Letter and becomes a Commitment Party hereunder
(provided that such joinder is also executed by the Borrower).

        Until the earliest of (x) the termination of the syndication of the
Facility as determined by the Arrangers, (y) the consummation of a Successful
Syndication (as defined below) and (z) 90 days after the Closing Date (such
period, the "Syndication Period"), the Company shall assist the Arrangers in
forming a syndicate reasonably acceptable to the Arrangers and the Company. The
Company's assistance in forming such syndicate shall include but not be limited
to: (a) making senior management, representatives and advisors of the Company
available (and using commercially reasonable efforts to cause senior management,
representatives and advisors of the Target to be made available) to participate
in a reasonable number of informational meetings with potential Lenders at times
and places to be mutually agreed; (b) using commercially reasonable efforts to
ensure that the syndication effort benefits from the Company's existing lending
relationships; (c) assisting (including using commercially reasonable efforts to
cause its affiliates and advisors to assist) in the preparation of a customary
confidential information memorandum for the Facility and other customary
marketing materials to be used in connection with the syndication of the
Facility; (d) providing the Arrangers with customary projections of the Company
and its subsidiaries, including updated projections of the Company and its
subsidiaries, from time to time reasonably requested by the Arrangers during the
Syndication Period; and (e) promptly providing the Arrangers with customary and
reasonably available information about the Company and its subsidiaries and
their businesses (and the Company will use its commercially reasonable efforts
to obtain such information from the Target and its subsidiaries (to the extent
relating to the Target and such subsidiaries)) to the extent reasonably
requested by the Arrangers and reasonably deemed necessary by them to
successfully complete the syndication of the Facility. Without limiting your
obligations to assist with the syndication efforts as set forth herein, the
Commitment Parties agree that the commitments of the Commitment Parties to fund
the Facility on the Closing Date are not conditioned upon the Company's
compliance with the foregoing or the commencement, conduct or completion of the
syndication of the Facility or the completion of a Successful Syndication and in
no event shall the successful syndication of the Facility constitute a condition
to the availability of the Facility on the Closing Date. "Successful
Syndication" as used herein shall mean the Arrangers and their affiliates
holding commitments or loans in the aggregate representing not more than
$500,000,000 of the aggregate commitments or loans in respect of or under the
Facility.

        The Company acknowledges that (i) the Arrangers may make available any
Information and Projections (each as defined in Section 8) (collectively, the
"Company Materials") on a confidential basis to potential Lenders by posting the
Company Materials on IntraLinks®, Debtdomain®, the Internet or another similar
electronic system (the "Platform") and (ii) certain of the potential Lenders may
be public side Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to you) (each, a "Public Lender"). The
Company agrees that (A) at the request of the Arrangers, it will prepare a
version of the information package and presentation to be provided to potential
Lenders that does not contain material non-public information concerning you,
your affiliates or any securities of any thereof for purposes of United States
federal and state securities laws; (B) all Company Materials that are to be made
available to Public Lenders will be clearly and conspicuously marked "PUBLIC"
which, at a minimum, will mean that the word "PUBLIC" will appear prominently on
the first page thereof; (C) by marking Company Materials "PUBLIC," the Company
will be deemed to have authorized the Arrangers and the proposed Lenders to
treat such Company Materials as not containing any material non-public
information (although they may be confidential or proprietary) with respect to
you, your affiliates or any securities of any thereof for purposes of United
States federal and state securities laws; (D) all Company Materials marked
"PUBLIC" are permitted to be made available through a portion of the Platform
designated "Public Lender," and (E) the Arrangers will be entitled

4

--------------------------------------------------------------------------------



to treat any Company Materials that are not marked "PUBLIC" as being suitable
only for posting on a portion of the Platform not designated "Public Lender."

        It is understood that in connection with your assistance described
above, you will provide customary authorization letters (in the case of a
public-side version of the Company Materials, containing a customary
representation as to the absence of material non-public information therefrom)
authorizing the distribution of the Company Materials to prospective Lenders.

        To ensure an orderly and effective syndication of the Facility, the
Company agrees that, during the Syndication Period, the Company will not and
will not permit any of its subsidiaries to, syndicate or issue, attempt to
syndicate or issue, announce or authorize the announcement of the syndication or
issuance of, any debt security or commercial bank or other debt facility
(including any renewals thereof) other than the Facility, without the prior
written consent of the Arrangers; provided, however, that the foregoing shall
not limit the Company's or any subsidiary's ability to issue common equity,
preferred equity, public or 144/Regulation S debt securities, non-recourse
property level secured debt or other mortgage financing, any revolving credit
indebtedness incurred under the Existing Credit Facility (as defined in Annex I)
(including, provided that there has been a Successful Syndication, pursuant to
any increase in commitments thereunder) or in the ordinary course of business,
any capitalized leases or purchase money financings, any equity or debt
securities or other debt issued to finance the Acquisition or any debt incurred
to refinance or replace any indebtedness of the Target assumed in connection
with the Acquisition.

        The Company agrees that no additional agents, co-agents or lead
arrangers will be appointed, or other titles conferred, without the consent of
the Arrangers (such consent not to be unreasonably withheld). The Company
further agrees that no Lender will receive any compensation of any kind for its
participation in the Facility, except as expressly provided in this Commitment
Letter and the Fee Letter.

        Section 4.    Fees.    The Company will pay (or cause to be paid) the
non-refundable fees (when due and payable) set forth in (a) Annex I and
(b) without duplication, the separate letter agreement dated as of the date
hereof executed and delivered by the Company and the Arrangers, as the same may
be amended from time to time (as amended or otherwise modified from time to
time, the "Fee Letter") in accordance with the terms thereof. The Company agrees
that the Commitment Parties shall be granted the benefit of "most favored
nation" treatment with respect to any beneficial terms whether economic or
otherwise) granted to any Lender or any affiliate of any Lender to induce such
Lender to extend its commitment to the Facility (exclusive of any such grant
that would violate Section 106 of the Bank Holding Company Act Amendments of
1970, 12 U.S.C. 1972). Such "most favored nation" treatment shall not, however,
require the Arrangers, the Commitment Parties or their respective affiliates to
accept any term or condition that is less favorable to them than those presently
existing. Upon its execution and delivery, the terms of the Fee Letter shall
become an integral part of each Arranger's and each Commitment Party's
obligations hereunder and constitute part of this Commitment Letter for all
purposes hereof. Each of the fees described in this Commitment Letter and
Annex I shall be nonrefundable when paid except as expressly set forth therein.

        Section 5.    Indemnification.    You agree to indemnify and hold
harmless each Arranger, each Commitment Party, each Lender and each of their
respective affiliates and each of their respective officers, directors,
partners, employees, agents, advisors and representatives (each, an "Indemnified
Person", and collectively, the "Indemnified Persons") from and against any and
all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable and documented fees and disbursements of a single counsel
to the Arrangers, the Commitment Parties and their affiliates and of a single
reasonably necessary special and local counsel for each applicable jurisdiction
and, solely in the case of an actual or perceived conflict of interest, one
additional counsel in each applicable jurisdiction to the affected person or
entity), joint or several, that may be incurred by or asserted or awarded

5

--------------------------------------------------------------------------------



against any Indemnified Person (including, without limitation, in connection
with, any investigation, litigation or proceeding or the preparation of any
defense in connection therewith) in each case arising out of or in connection
with or relating to this Commitment Letter or the Operative Documents or the
transactions contemplated hereby or thereby, or any use made or proposed to be
made with the proceeds of the Facility, or any untrue statement or alleged
untrue statement of a material fact contained in, or omissions or alleged
omissions from any filing with any governmental agency or similar statements or
omissions in or from any information furnished by the Company or any of its
subsidiaries or affiliates to any of the Indemnified Person or any other person
or entity in connection with the Facility or any commitment in respect thereof,
except to the extent such claim, damage, loss, liability or expense is found in
a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Person's gross negligence, willful misconduct or
bad faith breach of a material provision of this Commitment Letter. In the case
of an investigation, litigation or proceeding to which the indemnity in this
paragraph applies, such indemnity shall be effective, whether or not such
investigation, litigation or proceeding is brought by the Company, the Target,
any of your or their affiliates, any of your or their respective security
holders or creditors, an Indemnified Person or any other person or entity, or an
Indemnified Person is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The reimbursement and
indemnity obligations of the Company under this paragraph will be in addition to
any liability which the Company may otherwise have, will extend upon the same
terms and conditions to any affiliate of any Arranger and any Commitment Party
and the partners, directors, agents, employees, and controlling persons or
entities (if any), as the case may be, of any Arranger or any Commitment Party
and any such affiliate, and will be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Company, each
Arranger, each Commitment Party, any such affiliate and any such person or
entity.

        If any action, litigation, proceeding or investigation is commenced as
to which any of the Indemnified Persons proposes to demand indemnification, they
shall notify the Company with reasonable promptness; provided, however, that any
failure by any of the Indemnified Persons to so notify the Company shall not
relieve the Company from its obligations hereunder. The Indemnified Persons
shall have the right to retain counsel of their choice (which counsel shall be
reasonably acceptable to the Company and limited to a single counsel to the
Arrangers, the Commitment Parties and their affiliates and of a single
reasonably necessary special and local counsel for each applicable jurisdiction
and, solely in the case of an actual or perceived conflict of interest, one
additional counsel in each applicable jurisdiction to the affected person or
entity), and the Company shall jointly and severally pay the reasonable and
documented fees, expenses and disbursement of such counsel; and such counsel
shall, to the extent consistent with its professional responsibilities,
cooperate with the Company and any counsel designated by the Company. Without
the prior written consent of the applicable Indemnified Person, the Company
shall not settle or compromise any claim with respect to such Indemnified Person
under this section, or permit a default or consent to the entry of any judgment
in respect thereof, unless such settlement, compromise or consent includes, as
an unconditional term thereof, the giving by the claimant to each of the
applicable Indemnified Persons of an unconditional and irrevocable release from
all liability in respect of such claim.

        None of the Company or any of your affiliates or any Indemnified Person
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) arising out of, related to or in connection with the transactions
contemplated hereby for special, indirect, consequential or punitive damages,
provided that nothing contained in this sentence shall limit your indemnity and
reimbursement obligations to the extent such special, indirect, punitive or
consequential damages are included in any third party claim in connection with
which such Indemnified Person is entitled to indemnification hereunder. It is
further agreed that in connection with the transactions contemplated hereby each
Arranger and each Commitment Party shall have liability only to you and shall
have no third party liability to any other person or entity.

6

--------------------------------------------------------------------------------



        The Company acknowledges that information and documents relating to the
Facility may be transmitted through the Platform. No Indemnified Person will be
liable to the Company or any of its affiliates or any of their respective
security holders or creditors for any damages arising from the use by
unauthorized persons or entities of information or other materials sent through
the Platform that are intercepted by such persons or entities, except to the
extent such damages are found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Person's gross
negligence, willful misconduct or bad faith breach of a material provision of
this Commitment Letter.

        Section 6.    Costs and Expenses.    You shall pay or reimburse each
Arranger and each Commitment Party on demand for all reasonable and documented
out-of-pocket costs and expenses incurred by such Arranger and its affiliates or
such Commitment Party and its affiliates, as applicable (whether incurred before
or after the date hereof), in connection with the Facility and the preparation,
negotiation, execution and delivery of this Commitment Letter and the Operative
Documents, including, without limitation, the reasonable and documented fees and
disbursements of counsel (limited to a single counsel to the Arrangers, the
Commitment Parties and their affiliates and of a single reasonably necessary
special and local counsel for each applicable jurisdiction), regardless of
whether any of the transactions contemplated hereby are consummated. The Company
further agrees to pay all reasonable and documented out-of-pocket costs and
expenses of each Arranger and its affiliates and each Commitment Party and its
affiliates (including, without limitation, reasonable fees and disbursements of
counsel (limited to a single counsel to the Arrangers, the Commitment Parties
and their affiliates and of a single reasonably necessary special and local
counsel for each applicable jurisdiction and, solely in the case of an actual or
perceived conflict of interest, one additional counsel in each applicable
jurisdiction to the affected person or entity)) incurred in connection with the
enforcement of any of its rights or remedies hereunder.

        Section 7.    Confidentiality.    (a) By accepting delivery of this
Commitment Letter, the Company agrees that this Commitment Letter and the Fee
Letter are for its confidential use only and that neither their existence nor
the terms hereof or thereof will be disclosed by it to any person or entity.
Notwithstanding the foregoing, (i) the Company may disclose this Commitment
Letter and the Fee Letter (provided that the Fee Letter is redacted in a manner
reasonably satisfactory to the Arrangers) to the Target and its officers,
directors, employees, affiliates, independent auditors, legal counsel and other
advisors on a confidential basis in connection with the Acquisition and the
other transactions contemplated hereby, (ii) the Company may disclose this
Commitment Letter and the Fee Letter to its officers, directors, employees,
affiliates, independent auditors, legal counsel and other advisors on a
confidential basis in connection with the transactions contemplated hereby,
(iii) the Company may disclose this Commitment Letter as may be required by law,
or compelled in a judicial or administrative proceeding or as otherwise required
by law or requested by a governmental authority, (iv) the Company may disclose
this Commitment Letter to rating agencies, on a confidential basis,
(v) following the Company's acceptance of the provisions hereof and its return
of an executed counterpart of this Commitment Letter to the Arrangers as
provided below, the Company may file a copy of any portion of this Commitment
Letter (but not the Fee Letter) in any public record in which it is required by
law to be filed, (vi) the Company may make such other public disclosures of any
of the terms and conditions hereof as the Company is required by law to make,
including but not limited to any filings with the Securities and Exchange
Commission and any other applicable regulatory authorities and stock exchanges;
(vii) the Company may disclose this Commitment Letter (but not the Fee Letter)
in any offering memoranda relating to any issuance and sale by the Company of
unsecured notes (the "Notes") in a public offering or in a Rule 144A or other
private placement, (viii) the Company may disclose the fees as part of the
Projections, pro forma information or a generic disclosure of aggregate sources
and uses related to fee amounts related to the Acquisition and the other
transactions contemplated thereby to the extent customary or required in any
public release or

7

--------------------------------------------------------------------------------



filing relating to the Acquisition and the other transactions contemplated
thereby, and (ix) with our prior written consent.

        (b)   We will treat as confidential all confidential information
provided to us by or on behalf of you hereunder, provided that nothing herein
shall prevent us from disclosing any such information (i) as may be required by
law, or compelled in a judicial or administrative proceeding or as otherwise
required by law or requested by a governmental authority, (ii) to the extent
that such information becomes publicly available other than by reason of
disclosure by us in violation of this paragraph, (iii) to our officers,
directors, employees, affiliates, independent auditors, legal counsel and other
advisors and service providers on a confidential basis, and (iv) to actual or
potential assignees or participants in the Facility who agree to be bound by the
terms of this paragraph or substantially similar confidentiality provisions,
provided that our confidentiality obligations under this sentence shall
terminate on the earlier of (x) the Closing Date and (y) one year following the
date of this Commitment Letter, provided that for the avoidance of doubt, the
confidentiality undertakings set forth in this paragraph shall automatically
terminate and be superseded by the provisions of the Operative Documents upon
the effectiveness thereof. We further advise you that we will not make available
to you confidential information that we may have obtained or may obtain from any
other customer.

        (c)   Notwithstanding any other provision in this agreement or any other
document, the parties hereby agree that each party (and each employee,
representative, or other agent of each party) may disclose to any and all
persons and entities, without limitation of any kind, the United States tax
treatment and United States tax structure of the transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to each
party relating to such United States tax treatment and United States tax
structure.

        Section 8.    Representations and Warranties of the Company.    You
represent and warrant (which representation and warranty shall be deemed to be
to your knowledge with respect to information relating to the Target and its
subsidiaries and their respective businesses) that (a) all information, other
than Projections (as defined below) and information of a general economic or
industry nature, that has been or will hereafter be made available to the
Arrangers, the Commitment Parties, any Lender or any potential Lender by or on
behalf of the Company, or any of your representatives in connection with the
transactions contemplated hereby (the "Information"), when taken as a whole, is
and will be complete and correct in all material respects and does not and will
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were or are
made and (b) all financial projections (taking into account the consummation of
the transactions contemplated hereby), if any, that have been or will be
prepared by or on behalf of the Company, or any of your representatives and made
available to the Arrangers, the Commitment Parties, any Lender or any potential
Lender (the "Projections") have been or will be prepared in good faith based
upon assumptions that are believed by you to be reasonable at the time made and
at the time the related financial projections are made available to the
Arrangers or the Commitment Parties. If, at any time from the date hereof until
the termination of this Commitment Letter, any of the representations and
warranties in the preceding sentence would not be accurate and complete in any
material respect if the Information or Projections were being furnished, and
such representations and warranties were being made, at such time, then the
Company will promptly supplement the Information and or Projections so that such
representations and warranties contained in this paragraph remain accurate and
complete in all material respects under those circumstances.

        In issuing this Commitment Letter and in arranging the Facility,
including the syndication of the Facility, the Arrangers and the Commitment
Parties will be entitled to use, and to rely on the accuracy of, the Information
furnished to them by or on behalf of the Company, its affiliates and any of your
respective representatives without responsibility for independent verification
thereof.

8

--------------------------------------------------------------------------------



        Section 9.    No Third Party Reliance, Not a Fiduciary, Etc.    The
agreements of each Arranger and each Commitment Party hereunder and of any
Lender that issues a commitment to provide financing under the Facility are made
solely for your benefit and the benefit of such Arranger, Commitment Party, or
Lender, as applicable, and may not be relied upon or enforced by any other
person or entity. Please note that those matters that are not covered or made
clear herein are subject to mutual agreement of the parties. You may not assign
or delegate any of your rights or obligations hereunder without each Arranger's
and each Commitment Party's prior written consent.

        You hereby acknowledge that each Arranger and each Commitment Party is
acting pursuant to a contractual relationship on an arm's length basis, and the
parties hereto do not intend that any Arranger or any Commitment Party act or be
responsible as a fiduciary to you, your management, stockholders, creditors or
any other person or entity, in each case in connection with the transactions
contemplated hereby. Each Arranger and each Commitment Party hereby expressly
disclaims any fiduciary relationship to you in connection with the transactions
contemplated hereby and agrees they are each responsible for making their own
independent judgments with respect to any transactions entered into between
them. You also hereby acknowledge that no Arranger or Commitment Party has
advised or is advising you as to any legal, accounting, regulatory or tax
matters, and that you are consulting your own advisors concerning such matters
to the extent you deem it appropriate.

        You understand that each Arranger and its affiliates and each Commitment
Party and its affiliates (in each case, collectively, a "Group") are engaged in
a wide range of financial services and businesses (including investment
management, financing, securities trading, corporate and investment banking and
research) and that no Group is required to restrict its activities as a result
of this Commitment Letter except to the extent required by applicable law.
Members of each Group and businesses within such Group generally act
independently of each other, both for their own account and for the account of
clients. Accordingly, there may be situations where parts of a Group and/or
their clients either now have or may in the future have interests, or take
actions, that may conflict with your interests. For example, a Group may, in the
ordinary course of business, engage in trading in financial products or
undertake other investment businesses for their own account or on behalf of
other clients, including without limitation, trading in or holding long, short
or derivative positions in securities, loans or other financial products of you
or your affiliates or other entities connected with the Facility or the
transactions contemplated hereby.

        You also acknowledge that none of the Commitment Parties or their
respective affiliates has any obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you, the
Company or your or their respective subsidiaries, confidential information
obtained by the Commitment Parties and their respective affiliates from other
persons or entities. This Commitment Letter and the Fee Letter are not intended
to create a fiduciary relationship among the parties hereto or thereto.

        You acknowledge that the Company has retained UBS as a financial advisor
(in such capacity, the "Financial Advisor") in connection with the Acquisition.
You agree not to assert any claim you might allege based on any actual or
potential conflicts of interest that might be asserted to arise or result from,
on the one hand, the engagement of any such Financial Advisor by the Company
and, on the other hand, UBS and UBS affiliates' relationships with you as
described and referred to herein.

        Section 10.    Assignments.    The Company may not assign or delegate
any of its rights or obligations under this Commitment Letter without each
Arranger's prior written consent, and any attempted assignment without such
consent shall be void ab initio.

        Section 11.    Amendments.    This Commitment Letter may not be amended
or any provision hereof waived or modified except by an instrument in writing
signed by each party hereto.

9

--------------------------------------------------------------------------------



        Section 12.    Governing Law, Etc.    THIS COMMITMENT LETTER, AND ALL
RIGHTS, REMEDIES, OBLIGATIONS, CLAIMS, CONTROVERSIES, DISPUTES OR CAUSES OF
ACTION (WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE
OUT OF OR RELATE IN ANY WAY TO THIS COMMITMENT LETTER, OR THE NEGOTIATION,
EXECUTION OR PERFORMANCE OF THIS COMMITMENT LETTER OR THE TRANSACTIONS
CONTEMPLATED HEREBY, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF
LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW; PROVIDED, HOWEVER, THAT
(A) THE INTERPRETATION OF THE DEFINITION OF COMPANY MATERIAL ADVERSE EFFECT AND
WHETHER OR NOT A COMPANY MATERIAL ADVERSE EFFECT HAS OCCURRED, (B) THE
DETERMINATION OF THE ACCURACY OF ANY ACQUISITION AGREEMENT REPRESENTATIONS AND
WHETHER AS A RESULT OF ANY INACCURACY THEREOF YOU HAVE THE RIGHT TO TERMINATE
(OR DECLINE TO PERFORM) YOUR OBLIGATIONS UNDER THE ACQUISITION AGREEMENT, AND
(C) THE DETERMINATION OF WHETHER THE ACQUISITION HAS BEEN CONSUMMATED IN
ACCORDANCE WITH THE TERMS OF THE ACQUISITION AGREEMENT AND, IN ANY CASE, CLAIMS
OR DISPUTES ARISING OUT OF ANY SUCH INTERPRETATION OR DETERMINATION OR ANY
ASPECT THEREOF, IN EACH CASE, FOR THE PURPOSES OF THIS COMMITMENT LETTER SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
MARYLAND, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE
PRINCIPLES OF CONFLICTS OF LAWS. This Commitment Letter sets forth the entire
agreement among the parties with respect to the matters addressed herein and
supersedes all prior communications, written or oral, with respect hereto. This
Commitment Letter may be executed in any number of counterparts, each of which,
when so executed, shall be deemed to be an original and all of which, taken
together, shall constitute one and the same Commitment Letter. Delivery of an
executed counterpart of a signature page to this Commitment Letter by telecopier
or other electronic transmission (including PDF's) shall be as effective as
delivery of a manually executed counterpart of this Commitment Letter. The
reimbursement (if applicable), indemnification, sharing of information,
jurisdiction, governing law, venue, waiver of jury trial, syndication and
confidentiality provisions (except as expressly set forth in Section 7(b))
contained herein and in the Fee Letter shall remain in full force and effect
regardless of whether any Operative Documents shall be executed and delivered
and notwithstanding the termination or expiration of this Commitment Letter or
the commitments hereunder, provided that your obligations under this Commitment
Letter (but not the Fee Letter, and other than your obligations with respect to
(a) assistance to be provided in connection with the syndication of such
commitments during the Syndication Period and (b) confidentiality) shall
automatically terminate and be superseded by the provisions of the Operative
Documents upon the effectiveness thereof, and you shall automatically be
released from all liability in connection therewith at such time.

        Section 13.    Taxes; Payments.    All payments under this Commitment
Letter (including without limitation, the Fee Letter) will, except as otherwise
provided herein, be made in U.S. Dollars in New York, New York and will be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto.

        To the fullest extent permitted by law, the Company will make all
payments hereunder regardless of any defense or counterclaim, including, without
limitation, any defense or counterclaim based on any law, rule or policy which
is now or hereafter promulgated by any governmental authority or regulatory body
and which may adversely affect the Company's obligation to make, or the right of
any Arranger or any Commitment Party to receive, such payments.

10

--------------------------------------------------------------------------------



        Section 14.    WAIVER OF JURY TRIAL, ETC.    EACH PARTY HERETO
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, LITIGATION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS COMMITMENT LETTER OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF THE PARTIES HERETO IN THE NEGOTIATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

        The Company hereby irrevocably and unconditionally agrees that it will
not commence any action, litigation or other proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, arising out of or relating to this Commitment Letter or the
transactions contemplated hereby, against the Administrative Agent, the
Arrangers, the Commitment Parties or any other Indemnified Persons in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof and each party hereto irrevocably and
unconditionally submits to the jurisdiction of such courts, and each party
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in any
such New York State court or, to the extent permitted or required by law, in
such Federal court. Each party hereto agrees that a final judgment in any such
action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

        Each party hereto irrevocably and unconditionally waives, to the fullest
extent permitted by law, (i) any objection that it may now or hereafter have to
the laying of venue of any action, litigation or proceeding arising out of or
relating to this Commitment Letter or the transactions contemplated hereby in
any New York State or Federal court specified in the preceding paragraph, and
(ii) the defense of an inconvenient forum to the maintenance of such action,
litigation or proceeding in any such court.

        A final judgment in any such action, litigation or proceeding will be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing herein will affect the right of the
Administrative Agent, the Arrangers, the Commitment Parties or any other
Indemnified Persons to serve legal process in any other manner permitted by law
or affect the right of the Administrative Agent, the Arrangers, the Commitment
Parties or any other Indemnified Persons to bring any action, litigation or
proceeding arising out of or relating to this Commitment Letter or the
transactions contemplated hereby against the Company or its property in the
courts of any jurisdiction.

        Section 15.    Time of Essence.    Time shall be of the essence whenever
and wherever a date or period of time is prescribed or referred to in this
Commitment Letter.

        Section 16.    Patriot Act Compliance.    Each of Citi and UBS hereby
notifies you that pursuant to the requirements of the USA Patriot Act, Title III
of Pub. L. 107-56 (signed into law October 26, 2001) (the "Patriot Act"), each
Arranger, each Commitment Party and the Lenders are required to obtain, verify
and record information that identifies the Company and each affiliate thereof
that is a party to the Operative Documents, which information includes the name,
address, tax identification number and other information regarding the Company
and such affiliates that will allow each Arranger, each Commitment Party or such
Lender to identify the Company and each such affiliate in accordance with the
Patriot Act. This notice is given in accordance with the requirements of the
Patriot Act and is effective as to the Arrangers, the Commitment Parties and the
Lenders.

        Section 17.    Power, Authority and Binding Effect.    Each of the
parties hereto represents and warrants to each of the other parties hereto that
(a) it has all requisite power and authority to enter into this Commitment
Letter and the Fee Letter and (b) each of this Commitment Letter and the Fee
Letter has been duly and validly authorized by all necessary corporate action on
the part of such party, has been duly executed and delivered by such party and
constitutes a legally valid and binding

11

--------------------------------------------------------------------------------



agreement of such party, enforceable against it in accordance with its terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights of creditors generally.

[Balance of Page Intentionally Left Blank.]

12

--------------------------------------------------------------------------------





        Please indicate the acceptance by the Company of the provisions hereof
by signing a copy of this Commitment Letter and returning it to David Bouton,
Managing Director, Citigroup Global Markets Inc., 388 Greenwich Street, New
York, New York 10013 or via electronic transmission to david.bouton@citi.com, at
or before 5:00 p.m. (New York City time) on September 1, 2014, the time at which
the obligations of the Commitment Parties set forth above (if not so accepted
prior thereto) will terminate. If the Company elects to deliver this Commitment
Letter by electronic transmission, please arrange for executed originals to
follow to counsel to CGMI.

    Very truly yours,
 
 
CITIGROUP GLOBAL MARKETS INC.
 
 
By:
 
/s/ DAVID BOUTON


--------------------------------------------------------------------------------

    Name:   David Bouton     Title:   Managing Director
 
 
UBS AG, STAMFORD BRANCH
 
 
By:
 
/s/ LUKE BARTOLONE


--------------------------------------------------------------------------------

    Name:   Luke Bartolone     Title:   Director
 
 
By:
 
/s/ MICHAEL LAWTON


--------------------------------------------------------------------------------

    Name:   Michael Lawton     Title:   Leveraged Capital Markets
Executive Director
 
 
UBS SECURITIES LLC
 
 
By:
 
/s/ LUKE BARTOLONE


--------------------------------------------------------------------------------

    Name:   Luke Bartolone     Title:   Director
 
 
By:
 
/s/ MICHAEL LAWTON


--------------------------------------------------------------------------------

    Name:   Michael Lawton     Title:   Leveraged Capital Markets
Executive Director

ACCEPTED AND AGREED
on August 30, 2014:    
SELECT INCOME REIT
 
 
By:
 
/s/ JOHN C. POPEO


--------------------------------------------------------------------------------


 
  Name:   John C. Popeo     Title:   Treasurer    

S-1

--------------------------------------------------------------------------------






ANNEX I

SUMMARY OF TERMS


[see attached pages.]

--------------------------------------------------------------------------------






Annex I



Summary of Terms and Conditions

SELECT INCOME REIT

$1,000,000,000 Senior Unsecured Bridge Loan

As of August 30, 2014


--------------------------------------------------------------------------------

  BORROWER:   Select Income REIT (the "Borrower").
GUARANTORS:
 
Consistent with the Existing Credit Facility (defined below).
EXISTING CREDIT FACILITY:
 
The existing $750 million revolving credit facility extended pursuant to that
certain Credit Agreement dated as of March 12, 2012 by and among the Borrower,
the financial institutions party thereto, as lenders, Wells Fargo Bank, National
Association, as administrative agent, and the other agents and arrangers party
thereto, as amended through the date of the Commitment Letter (as defined below)
(the "Existing Credit Facility"). Capitalized terms used and not defined herein
are used as defined in the Existing Credit Facility.
JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS:
 
The Joint Lead Arrangers and Bookrunners will be Citigroup Global Markets Inc.
("CGMI") and UBS Securities LLC (the "Arrangers").
ADMINISTRATIVE AGENT:
 
An affiliate of CGMI will act as the administrative agent (the "Administrative
Agent").
SYNDICATION AGENT:
 
UBS Securities LLC (the "Syndication Agent").
LENDERS:
 
Syndicate of Lenders acceptable to the Arrangers and Borrower (collectively, the
"Lenders").
FACILITY:
 
$1,000,000,000 (the "Facility Amount") senior unsecured bridge loan (the "Bridge
Loan").
AVAILABILITY:
 
The Facility Amount will be disbursed in a single drawing on the Closing Date.
PURPOSE:
 
To consummate the acquisition (the "Acquisition") by the Borrower of 100% of the
outstanding equity interests in Cole Corporate Income Trust, Inc. (the
"Target"), and for the payment of costs and expenses incurred in connection with
the Acquisition, the Bridge Loan and related transactions.
AMORTIZATION:
 
Interest only during the term of the Bridge Loan (except as provided in the
Mandatory Prepayments section below). The outstanding principal balance of the
Bridge Loan will be due in full on the Maturity Date.
MATURITY:
 
The Bridge Loan shall mature 364 days after the Closing Date (the "Maturity
Date").

--------------------------------------------------------------------------------

$1,000,000,000 Senior Unsecured Bridge
Loan                                    Confidential   
                                 Page 1

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

  OPTIONAL PREPAYMENT:   The Borrower may prepay the Bridge Loan, in whole or in
part, at any time without fees, premiums or penalty, subject to customary
reimbursement of the Lenders' pro rata breakage and redeployment costs
associated with any LIBOR borrowings prepaid on a date other than the last day
of the applicable interest period.
MANDATORY PREPAYMENTS AND COMMITMENT REDUCTIONS:
 
An amount equal to the following amounts shall be applied to prepay the Bridge
Loan, without fees, premiums or penalty (other than customary breakage and
redeployment costs associated with any LIBOR borrowings prepaid on a date other
than the last day of the applicable interest period) (and, prior to the Closing
Date, the commitments pursuant to the Commitment Letter relating to the Bridge
Loan to which the Arrangers and the Borrower are parties (the "Commitment
Letter") or the definitive loan documentation for the Bridge Loan, as
applicable, shall be permanently and automatically reduced by an amount equal
to): 100% of the Net Cash Proceeds of all (i) Capital Raising Transactions,
(ii) Material Asset Sales (as defined below) and (iii) cash equity contributions
to the Borrower, in each case on or after the date of the Commitment Letter.
 
 
A "Capital Raising Transaction" shall be public or 144A common equity, preferred
equity (including preferred equity convertible into common stock), or debt
securities (including debt securities convertible into common stock) or other
unsecured debt for borrowed money issued or guaranteed by the Borrower;
provided, however, that "Capital Raising Transaction" shall not include
(i) intercompany debt among the Borrower and/or its subsidiaries;
(ii) borrowings under the Existing Credit Facility (including, provided that
there has been a Successful Syndication, pursuant to any increase in commitments
thereunder); (iii) any equity or debt securities (with the exception of any
notes issued by the Borrower with the express intention of the Borrower to
replace all or a portion of the Facility) or other unsecured debt issued to
finance the Acquisition; and (iv) any debt incurred to refinance or replace any
indebtedness of the Target assumed in connection with the Acquisition. Other
customary carveouts to be agreed by the parties.
 
 
A "Material Asset Sale" (i) shall mean any non-ordinary course asset sale by the
Borrower or any of its subsidiaries generating Net Cash Proceeds in excess of
$5,000,000 in any transaction and (ii) shall in any event exclude the Healthcare
Properties Sale (as defined in the Acquisition Agreement).

--------------------------------------------------------------------------------

$1,000,000,000 Senior Unsecured Bridge
Loan                                    Confidential   
                                 Page 2

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

      "Net Cash Proceeds" shall mean (a) with respect to any asset sale, the
aggregate amount of all cash (which term, for the purpose of this definition,
shall include cash equivalents) proceeds (including any cash proceeds received
by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment or otherwise, but only as and when
received) actually received in respect of such asset sale, including property
insurance or condemnation proceeds paid on account of any loss of any property
or assets, net of (1) all reasonable attorneys' fees, accountants' fees,
brokerage, consultant and other customary fees and commissions, title and
recording tax expenses and other reasonable fees and expenses incurred in
connection therewith, (2) all taxes paid or reasonably estimated to be payable
as a result thereof, (3) all payments made, and all installment payments
required to be made, with respect to any obligation (A) that is secured by any
assets subject to such asset sale, in accordance with the terms of any Operative
Document or instrument with respect to a lien upon such assets, or (B) that must
by its terms, or in order to obtain a necessary consent to such asset sale, or
by applicable law, be repaid (including pursuant to any mandatory prepayment or
redemption requirement) out of the proceeds from such asset sale, (4) all
distributions and other payments required to be made to minority interest
holders in subsidiaries or joint ventures as a result of such asset sale, or to
any other person or entity (other than the Borrower or any of its subsidiaries)
owning a beneficial interest in the assets disposed of in such asset sale, and
(5) the amount of any reserves established by the Borrower or any of its
subsidiaries in accordance with GAAP to fund purchase price or similar
adjustments, indemnities or liabilities, contingent or otherwise, reasonably
estimated to be payable in connection with such asset sale (provided that to the
extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds); and (b) with respect to any equity
issuance or debt incurrence, the aggregate amount of all cash proceeds actually
received in respect of such equity issuance or debt incurrence, net of
reasonable fees, expenses, costs, underwriting discounts and commissions
incurred in connection therewith and net of taxes paid or reasonably estimated
by the Borrower to be payable as a result thereof.
 
 
Upon each repayment or prepayment of the Bridge Loan, the aggregate Bridge Loan
commitments of the Lenders shall be automatically and permanently reduced, on a
pro rata basis, by the amount of such repayment or prepayment. Amounts repaid
may not be reborrowed. Once terminated, a Bridge Loan commitment may not be
reinstated.
INTEREST RATE:
 
Pricing (the "Applicable Margin") will be determined in accordance with the
applicable pricing grid as set forth in the attached Exhibit A.
 
 
If the Borrower has not obtained an Investment Grade Rating on the Closing Date,
the Applicable Margin will be based on the leverage-based pricing grid as set
forth on Exhibit A until the Borrower makes a Pricing Grid Election.

--------------------------------------------------------------------------------

$1,000,000,000 Senior Unsecured Bridge
Loan                                    Confidential   
                                 Page 3

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

      If the Borrower obtains a minimum of two senior unsecured investment grade
ratings from S&P, Moody's or Fitch (an "Investment Grade Rating"), then upon
written notice to the Administrative Agent, the Borrower may irrevocably elect
(a "Pricing Grid Election") that at all times after such election the Applicable
Margin with respect to the Bridge Loan be based on the Borrower's Credit Ratings
as set forth in the ratings-based pricing grid as set forth on Exhibit A. If the
Borrower obtains ratings from Moody's, S&P and Fitch that are not equivalent,
the Applicable Margin shall be determined by the lower of the highest two
ratings. If the Borrower obtains ratings from only Moody's and S&P, the
Applicable Margin shall be determined by the higher of the two ratings. If the
Borrower obtains ratings from only one of S&P or Moody's plus Fitch, the
Applicable Margin shall be determined by the S&P or Moody's rating. If the
Borrower shall cease to have a Credit Rating from S&P or Moody's, the Applicable
Margin shall be determined based on Level 5 of such table.
 
 
"LIBOR" means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate appearing on the Reuters Screen
LIBOR01 page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the first day of such Interest Period and having a maturity equal to
such Interest Period by (ii) a percentage equal to 1 minus the stated maximum
rate (stated as a decimal) of all reserves, if any, required to be maintained
with respect to Eurocurrency funding (currently referred to as "Eurocurrency
liabilities") as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America). Any change in such maximum rate shall result in a change in LIBOR on
the date on which such change in such maximum rate becomes effective.

--------------------------------------------------------------------------------

$1,000,000,000 Senior Unsecured Bridge
Loan                                    Confidential   
                                 Page 4

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

      "Interest Period" means with respect to each LIBOR Loan, each period
commencing on the date such LIBOR Loan is made, or in the case of the
continuation of a LIBOR Loan the last day of the preceding Interest Period for
such Loan, and ending 7 days thereafter or on the numerically corresponding day
in the first, third or sixth calendar month thereafter, as the Borrower may
select in a notice of borrowing, notice of continuation or notice of conversion,
as the case may be, except that each Interest Period (other than an Interest
Period having a duration of 7 days) that commences on the last business day of a
calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last business
day of the appropriate subsequent calendar month. Notwithstanding the foregoing:
(i) if any Interest Period would otherwise end after the Maturity Date, such
Interest Period shall end on the Maturity Date; and (ii) each Interest Period
that would otherwise end on a day which is not a business day shall end on the
immediately following business day (or, if such immediately following business
day falls in the next calendar month, on the immediately preceding business
day).
 
 
"Base Rate" means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).
 
 
"LIBOR Market Index Rate" means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 11:00 a.m. Eastern Standard time for such day (or if such day is
not a business day, the immediately preceding business day). The LIBOR Market
Index Rate shall be determined on a daily basis.
 
 
Interest will be payable monthly, computed on the actual days elapsed in a
360 day year.
 
 
Bridge Loan documentation will include customary provisions (a) protecting the
Lenders against increased costs or loss of yield resulting from changes in
reserve, tax, capital adequacy and other requirements of law, and
(b) indemnifying the Lenders for breakage costs incurred in connection with
among other things, any failure to borrow a LIBOR loan, or any repayment of a
LIBOR loan on a day other than the last day of an interest period with respect
thereto. While an event of default exists, the interest rate on all outstanding
obligations will be equal to the Base Rate plus the Applicable Margin plus 2.0%.
The loan documentation will contain customary provisions addressing the Foreign
Account Tax Compliance Act.
CERTAIN FEES:
 
As set forth in Exhibit A.
FINANCIAL COVENANTS:
 
Same as, and limited to those contained in, the Existing Credit Facility.
OTHER COVENANTS:
 
Same as, and limited to those contained in, the Existing Credit Facility.
REPORTING REQUIREMENTS:
 
Same as, and limited to those contained in, the Existing Credit Facility.

--------------------------------------------------------------------------------

$1,000,000,000 Senior Unsecured Bridge
Loan                                    Confidential   
                                 Page 5

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

  INDEMNIFICATION:   Same as Existing Credit Facility.
CONDITIONS PRECEDENT TO FUNDING:
 
Limited to those conditions set forth in Section 1(c) of the Commitment Letter,
plus the conditions set forth below (the date upon which all such conditions
precedent to funding shall be satisfied and the funding of the Bridge Loan
occurs, the "Closing Date"):
 
 
1.
 
The Administrative Agent shall have received (a) customary legal opinions as
reasonably required by the Administrative Agent, (b) evidence of authorization
and organizational documents with respect to the Borrower and the Guarantors
consisting of (i) applicable certificates or articles of incorporation,
formation, organization, limited partnership or other comparable organizational
instrument of the Borrower and each Guarantor certified by the secretary of
state, (ii) incumbency certificate for the Borrower and each Guarantor,
(iii) copies of applicable organizational documents of the Borrower and each
Guarantor certified by an officer of the Borrower or such Guarantor, as
applicable and (iv) customary good standing certificates (with respect to the
applicable jurisdiction of incorporation or organization of the Borrower and
each Guarantor), (d) customary insurance certificates or other evidence of
insurance coverage and (e) a customary borrowing notice.
 
 
2.
 
The substantially concurrent consummation of the Acquisition on or prior to the
Closing Date in accordance in all material respects with that certain Agreement
and Plan of Merger, dated as of August 30, 2014 (such agreement, including all
exhibits and schedules thereto, the "Acquisition Agreement"), by and among
Select Income REIT, a wholly owned subsidiary of Select Income REIT that is a
Maryland limited liability company and Cole Corporate Income Trust,  Inc. (the
"Acquisition Company"), without amendment, modification or waiver thereof or any
consent thereunder (including any change in the definition of Company Material
Adverse Effect or the lender protective provisions or in the purchase price
(excluding any adjustments provided for in the Acquisition Agreement but
including, without limitation, any material increase in the purchase price in
relation to a Superior Proposal (as defined in the Acquisition Agreement)
pursuant to Section 6.3 of the Acquisition Agreement) which is materially
adverse to the Lenders (unless consented to by the Arrangers).

--------------------------------------------------------------------------------

$1,000,000,000 Senior Unsecured Bridge
Loan                                    Confidential   
                                 Page 6

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

      3.   (a) Except as set forth in (i) the publicly available Company SEC
Documents (as defined in the Acquisition Agreement) filed with or furnished to
the Securities Exchange Commission, as have been amended since the time of their
filing with the Securities Exchange Commission on or after January 1, 2012 and
prior to the date of the Acquisition Agreement (excluding any risk factor
disclosure and disclosure of risks or other matters included in any "forward
looking statements" disclaimer or other statements that are cautionary,
predictive or forward looking in nature); provided, that the applicability of
any such document to the following is reasonably apparent on its face; and
(ii) the disclosure letter delivered by the Target to the Borrower immediately
prior to the execution of the Acquisition Agreement (it being agreed that any
disclosure set forth in such disclosure letter shall only qualify or modify the
following to the extent (and only to the extent) it is reasonably apparent from
the face of such disclosure that such disclosure also qualifies or modifies the
following): from January 1, 2014 through the date of the Acquisition Agreement,
there has not been any Company Material Adverse Effect (as defined in the
Acquisition Agreement) or any change, effect, development, circumstance,
condition, state of facts, event or occurrence, which, individually or in the
aggregate, has had, or would reasonably be expected to have, a Company Material
Adverse Effect and (b) since the date of the Acquisition Agreement through the
closing of the Acquisition, there shall not have occurred any event, change,
effect or development that, individually or in the aggregate, has had or would
reasonably be expected to have a Company Material Adverse Effect.

--------------------------------------------------------------------------------

$1,000,000,000 Senior Unsecured Bridge
Loan                                    Confidential   
                                 Page 7

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

      "Company Material Adverse Effect" means any event, circumstance, change,
state of fact, development or effect that individually or in the aggregate with
any other event(s), circumstance(s), change(s), state(s) of fact, development(s)
or effect(s) (a) is or would reasonably be expected to be material and adverse
to the business, assets, properties, liabilities, operations, financial
condition or results of operations of the Acquisition Company and the Company
Subsidiaries (as defined in the Acquisition Agreement), taken as a whole or
(b) will, or would reasonably be expected to, prevent or materially impair or
delay the ability of the Acquisition Company to consummate the Acquisition
before the Outside Date (as defined in the Acquisition Agreement); provided,
however, that for purposes of clause (a) of this definition, "Company Material
Adverse Effect" shall not include any event, circumstance, change, state of
fact, development or effect, and any such event, circumstance, change, state of
fact, development or effect shall not be taken into account when determining
whether a Company Material Adverse Effect has occurred or is reasonably likely
to occur, in each case to the extent arising out of or resulting from (i) any
failure, in and of itself, of the Acquisition Company to meet any internal or
external projections or forecasts or any decrease, in and of itself, in the net
asset value of the Company Common Stock (as defined in the Acquisition
Agreement) (it being understood and agreed that any event, circumstance, change,
state of fact, development or effect giving rise or contributing to such failure
or decrease may constitute or otherwise be taken into account in determining
whether there has been a Company Material Adverse Effect), (ii) any changes in
the general conditions that affect the commercial real estate industry,
(iii) any change in the United States or global economy or capital, financial or
securities markets generally, including changes in interest or exchange rates,
(iv) any adoption, implementation, promulgation, repeal, modification,
amendment, reinterpretation, change or proposal of any applicable Law (as
defined in the Acquisition Agreement) of or by any Governmental Entity (as
defined in the Acquisition Agreement) after the date hereof, (v) the
commencement, escalation or worsening of a war or armed hostilities or the
occurrence of acts of terrorism or sabotage, (vi) the negotiation, execution or
announcement of the Acquisition Agreement, or the consummation or anticipation
of the Acquisition or the other Transactions (as defined in the Acquisition
Agreement), other than for purposes of Section 4.5 and Section 8.2(a) of the
Acquisition Agreement to the extent related to Section 4.5 of the Acquisition
Agreement, (vii) the taking of any action expressly required by, or the failure
to take any action expressly prohibited by, the Acquisition Agreement,
(viii) earthquakes, hurricanes, floods or other natural disasters, (ix) any
damage or destruction of any Company Property (as defined in the Acquisition
Agreement) that (A) is substantially covered by insurance and (B) does not give
rise to the right of any tenant to terminate its lease of such Company Property
or any significant portion thereof, or (x) changes in GAAP or the interpretation
thereof, which in the case of each of clauses (ii), (iii), (iv), (v), (viii),
(ix) and (x) do not disproportionately affect the Acquisition Company and the
Company Subsidiaries, taken as a whole, relative to other companies operating in
the industries in which the Acquisition Company and the Company Subsidiaries
operate.

--------------------------------------------------------------------------------

$1,000,000,000 Senior Unsecured Bridge
Loan                                    Confidential   
                                 Page 8

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

      4.   To the extent reasonably requested at least 10 business days prior to
the Closing Date, the Administrative Agent shall have received at least three
business days prior to the Closing Date all documentation and other information
with respect to the Borrower and the Guarantors that the Administrative Agent or
the Arrangers reasonably determine is required by U.S. regulatory authorities
under applicable "know your customer" and anti-money laundering rules and
regulations, including the PATRIOT Act.
 
 
5.
 
The Arrangers shall have received (a) audited financial statements for the
Target for the fiscal year most recently ended at least 90 days before the
Closing Date (without any qualified opinion thereon) and (b) to the extent
available, unaudited financial statements for the Target for each completed
fiscal quarter since the date of such audited financial statements ending at
least 45 days before the Closing Date, which shall be prepared in accordance
with, or reconciled to, U.S. generally accepted accounting principles.
 
 
6.
 
The Specified Representations shall be true and correct in all material respects
as of the Closing Date.
 
 
7.
 
The Acquisition Agreement Representations shall be true and correct in all
respects as of the Closing Date except to the extent that the Borrower would not
have the right to terminate its obligations under the Acquisition Agreement as a
result of a breach of such representations in the Acquisition Agreement.
REPRESENTATIONS AND WARRANTIES:
 
Subject in all respects to the Certain Funds Provisions, same as, and limited to
those contained in, the Existing Credit Facility.
EVENTS OF DEFAULT:
 
Same as, and limited to those contained in, the Existing Credit Facility.
ASSIGNMENTS/ PARTICIPATIONS:
 
Same as Existing Credit Facility; provided that, notwithstanding any other
provision in the Operative Documents, with respect to any assignment to any
Lender, no Commitment Party (as defined in the Commitment Letter) shall be
relieved, released or novated from its obligations under the Commitment Letter
(including its obligation to fund the Facility on the Closing Date) in
connection with any syndication or assignment of the Facility to any Lender,
including its commitments in respect thereof, until after the Closing Date has
occurred.
WAIVERS AND AMENDMENTS:
 
Same as Existing Credit Facility.
EXPENSES:
 
The Borrower will pay all reasonable and documented out-of-pocket costs and
expenses associated with the preparation, due diligence, administration,
syndication and enforcement of all documentation executed in connection with the
Bridge Loan, including, without limitation, the reasonable and documented legal
fees of Shearman & Sterling LLP, counsel to the Administrative Agent and the
Arrangers, regardless of whether or not the Bridge Loan is closed. The Borrower
will also pay the reasonable and documented expenses of each Lender in
connection with the "workout" or enforcement of any loan documentation for the
Bridge Loan.

--------------------------------------------------------------------------------

$1,000,000,000 Senior Unsecured Bridge
Loan                                    Confidential   
                                 Page 9

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

  GOVERNING LAW:   New York.
OTHER:
 
Subject in all respects to the Certain Funds Provisions, the definitive
documentation for the Bridge Loan shall include customary representations
regarding anti-corruption laws, and, consistent with the Existing Credit
Facility, waivers by each party to its right to trial by jury and submission by
each party to State of New York jurisdiction.

--------------------------------------------------------------------------------

$1,000,000,000 Senior Unsecured Bridge
Loan                                    Confidential   
                                 Page 10

--------------------------------------------------------------------------------






EXHIBIT A

PRICING GRID


Leverage-based Pricing Grid:

TOTAL INDEBTEDNESS TO
TOTAL ASSET VALUE   < 35%   > 35% BUT
< 45%   > 45% BUT
< 50%   > 50% BUT
< 55%   > 55% BUT
< 60% LEVEL   Level I   Level II   Level III   Level IV   Level V APPLICABLE
MARGIN*   155.0   175.0   185.0   210.0   230.0

Investment Grade-based Pricing Grid:

RATINGS: S&P AND
MOODY'S   THE
GREATER OF
A- AND
A3   THE
GREATER OF
BBB+ AND
BAA1   THE
GREATER OF
BBB AND
BAA2   THE
GREATER OF
BBB- AND
BAA3   BELOW
BOTH
BBB- AND
BAA3 LEVEL   Level I   Level II   Level III   Level IV   Level V APPLICABLE
MARGIN*   112.5   122.5   140.0   175.0   215.0

--------------------------------------------------------------------------------

*In basis points per annum

        All margins and fees change as of the first day of the month following
the rating classification changes.

FUNDING FEE:   35 bps due to the Lenders on their respective commitment amounts
funded at the closing of the Bridge Loan, due and payable on the Closing Date
(if the Closing Date occurs).
DURATION FEE:
 
The Borrower will pay to the Lenders pro rata based on each Lender's outstanding
principal amount of the Bridge Loan at the applicable time, (a) 25 bps on the
outstanding principal amount of the Bridge Loan on the 90th day following the
Closing Date, (b) 50 bps on the outstanding principal amount of the Bridge Loan
on the 180th day following the Closing Date, and (3) 75 bps on the outstanding
principal amount of the Bridge Loan on the 270th day following the Closing Date.
TICKING FEE:
 
The Borrower will pay to the Administrative Agent, for the account of the
applicable Lenders, a ticking fee, which shall accrue from January 2, 2015 to
the date such ticking fee is paid, in an amount equal to 0.20% per annum of the
average daily aggregate amount of unused commitments of the Lenders that have
any such unused commitments in respect of the Facility, earned on the date of
the acceptance by the Company of the Commitment Letter, and due and payable on
the earlier to occur of (i) the Closing Date, and (ii) March 31, 2015.

--------------------------------------------------------------------------------

$1,000,000,000 Senior Unsecured Bridge
Loan                                    Confidential   
                                 Page 11

--------------------------------------------------------------------------------






EXHIBIT B

FORM OF SOLVENCY CERTIFICATE


[    •    ], 20    

        This Solvency Certificate is being executed and delivered pursuant to
Section [    •    ] of that certain [    •    ](1) (the "Loan Agreement"); the
terms defined therein being used herein as therein defined.

        I, [    •    ], the [chief financial officer/equivalent officer] of the
Borrower, in such capacity and not in an individual capacity, hereby certify
that I am the [chief financial officer/equivalent officer] of the Borrower and
that I am generally familiar with the businesses and assets of the Borrower and
its Subsidiaries (taken as a whole), I have made such other investigations and
inquiries as I have deemed appropriate and I am duly authorized to execute this
Solvency Certificate on behalf of the Borrower pursuant to the Loan Agreement.

        I further certify, in my capacity as [chief financial officer/equivalent
officer] of the Borrower, and not in my individual capacity, as of the date
hereof and after giving effect to the [Transactions] and the incurrence of the
indebtedness and obligations being incurred in connection with the Loan
Agreement and the [Transactions], that, (i) the sum of the debt (including
contingent liabilities) of the Borrower and its Subsidiaries, taken as a whole,
does not exceed the present fair saleable value of the assets (at a fair
valuation) of the Borrower and its Subsidiaries, taken as a whole; (ii) the
capital of the Borrower and its Subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of the Borrower and its
Subsidiaries, taken as a whole, contemplated as of the date hereof; and
(iii) the Borrower and its Subsidiaries, taken as a whole, do not intend to
incur, or believe that they will incur, debts including current obligations
beyond their ability to pay such debt as they mature in the ordinary course of
business.

[Remainder of page intentionally left blank]

   

--------------------------------------------------------------------------------

(1)Describe the Credit Agreement

--------------------------------------------------------------------------------

$1,000,000,000 Senior Unsecured Bridge
Loan                                    Confidential   
                                 Page 12

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, I have executed this Solvency Certificate on the
date first written above.


 
 
By:
 
  


--------------------------------------------------------------------------------

    Name:   [•]     Title:   [•]

--------------------------------------------------------------------------------

$1,000,000,000 Senior Unsecured Bridge
Loan                                    Confidential   
                                 Page 13

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



Select Income REIT $1,000,000,000 Senior Unsecured Bridge Loan COMMITMENT LETTER
ANNEX I SUMMARY OF TERMS

Annex I



Summary of Terms and Conditions SELECT INCOME REIT $1,000,000,000 Senior
Unsecured Bridge Loan As of August 30, 2014
EXHIBIT A PRICING GRID
EXHIBIT B FORM OF SOLVENCY CERTIFICATE
